ACCEPTED
                                                                                           14-14-00853-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     4/17/2015 12:22:39 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK


                           TERRENCE A. GAISER
                                  Attorney at Law
                             2900 Smith Street, Suite 220                 FILED IN
                                                                   14th COURT OF APPEALS
                                Houston, Texas 77006                  HOUSTON, TEXAS
                                   (713) 225-0666                  4/17/2015 12:22:39 PM
                                                                   CHRISTOPHER A. PRINE
                                                                            Clerk
                                   April 10, 2015

Mr. Clifford Baker
TDCJ-ID 01953874
Gist Unit                      AMENDED LETTER
3295 FM. 3514
Beaumont, Texas 77705

       Re: Clifford Baker v. State of Texas, Cause Number 01-14-00852-CR &
       01-14-00852-CR

Dear Mr. Baker

       Enclosed please find a copy of the Appellant’s Brief that has been filed in
this cause. In my professional judgment there is no reversible error in this case on
direct appeal You have a right to file a pro se brief on your own behalf, if you so
desire. This is explained in the brief.

        As far as your transcript is concerned, as is also explained in the brief, you
have a right to examine the record in order to prepare a brief, and a right to an
extension of time for filing the brief. In addition, I am enclosing a copy of a form
motion for pro se access to the appellate record. The court of appeals is located at
301 Fannin, Suite 245, Houston, Texas 77002. Should you desire to file a brief,
please notify me, or the Court of Appeals, as soon as possible. When your appeal
is affirmed you also have the right to file a Petition for Discretionary Review in
the Court of Criminal Appeals.

      As this ends my duties as appellate counsel, I am also filing a motion to
withdraw as attorney of record.

Sincerely,

Terrence Gaiser
TG/cc
Enclosures.
CMRRR 7012 1010 0001 4778 1617